Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4894 Filed 12/02/20 Page 1 of 29




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

 Justin Reid,

         Plaintiff,

 v.                                             Case No. 18-13681

 City of Detroit, et al.,                       Sean F. Cox
                                                United States District Court Judge
       Defendants.
 _____________________________/

                                   OPINION & ORDER
                         GRANTING IN PART AND DENYING IN PART
                      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

         In this civil action, Plaintiff Justin Reid asserts §1983 claims against the City of Detroit

 and five of its current or former police officers, alleging that the officers violated his Fourth

 Amendment rights during the execution of a search warrant at his business premises. He also

 asserts a Monell claim against the City, seeking to hold it liable for those violations.

         Two motions seeking a default judgment against Defendant Arthur Leavells were denied

 in prior opinion and orders. The matter is now before the Court on a summary judgment filed by

 the remaining Defendants. After this motion was fully briefed, this Court heard oral argument

 on October 8, 2020. The Court later ordered supplemental briefs.

         For the reasons that follow, the Court shall grant the motion in part and deny it in part.

 The Court shall grant the motion to the extent that it concludes that Defendants Geelhood,

 Tourville, Riley, and Bray are entitled to qualified immunity with respect to all claims asserted

 against them, with the exception of the Fourth Amendment excessive force claim asserted

 against Defendant Bray. The Court also concludes that the City is entitled to summary judgment

                                                   1
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4895 Filed 12/02/20 Page 2 of 29




 as to the Monell liability count against it. Accordingly, the Fourth Amendment excessive force

 claim asserted against Defendant Bray alone shall proceed to a jury trial.

                                            BACKGROUND

          Acting through counsel, Plaintiffs Justin Reid and Stephen McMullen filed this action on

 November 26, 2018.

          Plaintiffs filed a First Amended Complaint on March 28, 2019. (ECF No. 19). That

 pleading alleges that the “Defendant-Officers” did various things during the execution of a

 search warrant in January of 2014, without specifying which officers did them.

          Following a Motion to Dismiss, a Second Amended Complaint was filed on December 1,

 2019. (ECF No. 63). At this juncture, the only Plaintiff is Justin Reid (“Reid”). This is Reid’s

 third complaint in this case.

          In it, Reid asserts claims against the City of Detroit (“the City”) and five of its current or

 former police officers: 1) Sgt. Stephen Geelhood; 2) Gregory Tourville, 3) Steven Riley; 4)

 Matthew Bray; and 5) Arthur Leavells. It includes two counts: 1) a count titled “Violation Of

 The Fourth Amendment” asserted against all of the individual Defendants; and 2) a count titled

 “Monell Claim Against City Of Detroit For Inadequate Training And/Or Supervision Of Its

 Agents And Employees Regarding The Constitutional Rights Of Citizens,” asserted against the

 City.1

          As to the factual allegations concerning the Fourth-Amendment claims asserted against

 the individual officers, Reid’s Second Amended Complaint alleges as follows:


          1
         Reid’s Second Amended Complaint dropped a count that had been included in the First
 Amended Complaint, that alleged that Defendants deprived Plaintiffs of their lawful property
 without due process of law in violation of the Fourteenth Amendment.

                                                     2
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4896 Filed 12/02/20 Page 3 of 29




       9.    In January 2014, Plaintiff Justin Reid was the lawful and licensed operator
             of a marijuana grow/distribution facility named Organic Man Sam’s
             Compassion Club (“OMS CC”) located in the City of Detroit.

       10.   On or about January 6, 2014, Defendants, acting under color of law and as
             officers of Defendant City of Detroit’s Narcotics Unit, conducted an
             unlawful raid of Plaintiff’s aforementioned business.

       11.   During the raid, which was supervised by Defendant Sgt. Geelhood,
             Defendants extensively tore apart Plaintiff’s property and removed,
             without lawful authority, marijuana and other related products of
             Plaintiff’s business.

       12.   Defendant-Officers purposefully concealed their identities during the raid
             as many of them wore face masks.

       13.   During the raid, Plaintiff Reid was unlawfully searched and
             seized(handcuffed) within the meaning of the Fourth Amendment.

       14.   Defendants seized without lawful authority approximately
             $35,000-$50,000 cash from Plaintiff’s business. In their evidence logs
             and police reports, however, Defendant Riley reported seizing only
             $6,597.00.

       15.   Upon information and belief, Defendant Tourville forged Plaintiff Reid’s
             signature on a form entitled “Notice of Seizure and Intent to Forfeit”
             which was witnessed by Defendant Sgt. Geelhood.

       16.   Defendants also seized, without lawful authority, several pounds of
             lawfully possessed marijuana though Defendants underreported the
             amount they seized.

       17.   Defendants also took, without lawful authority, a lawfully possessed
             handgun belonging to Plaintiff Reid.

       18.   Defendants had no probable cause to seize and/or arrest Plaintiff Reid nor
             was Plaintiff Reid ever shown a search or arrest warrant at the time of the
             raid.

       19.   Defendant Bray forced, coerced, and/or threatened Plaintiff Reid at gun
             point to sign a false confession.

       20.   Plaintiff recently obtained an affidavit in support of a search warrant for
             their premises (though Plaintiff was never shown a copy of same) that was

                                              3
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4897 Filed 12/02/20 Page 4 of 29




             signed by Defendant Arthur Leavells who was criminally indicted.
             Leavells pled guilty for his role in a conspiracy that included unlawfully
             searching and seizing legitimately operated marijuana grow and
             distribution facilities in and around the City of Detroit.

       21.   Defendant Leavells falsely testified to facts in the affidavit in support of
             the search warrant of Plaintiff’s business. In particular, Defendant
             Leavells provided false testimony regarding information he alleges he
             received from a source of information (“SOI 2499”) and otherwise
             fabricated the bases of probable cause by falsely testifying as to a
             controlled buy between SOI 2499 and a “seller” at Plaintiff’s premises.

       22.   Plaintiff was never charged with any crimes related to the raid upon his
             business.

       23.   Defendants Bray, Tourville, Riley, and Leavells assisted and actively
             participated in the unlawful raid described herein under the supervision of
             Defendant Geelhood.

       24.   Upon information and belief, Defendants have engaged in similar
             unlawful searches and seizures of other legitimate marijuana grow and/or
             distribution facilities in and around the City of Detroit.

       25.   Defendant City of Detroit has allowed an unconstitutional policy, custom
             and practice to flourish within its police department under which its police
             officers, including Defendants, have unlawfully seized, confiscated,
             destroyed, or otherwise disposed of legitimate products of marijuana grow
             facilities.

       26.   During these unconstitutional searches and seizures, Plaintiff and dozens
             of other similar business owners would be threatened, intimidated,
             detained, and seized (often at gun point) without probable cause.

       27.   Upon information and belief, Defendants, including its supervisory
             personnel like Defendant Sgt. Geelhood, routinely conducted,
             participated, encouraged and/or allowed the types of illegal searches and
             seizures described herein.

       28.   As a result of Defendants’ actions, Plaintiff was degraded, humiliated,
             and subjected to an unlawful search and seizure in violation of his
             constitutional rights.

       29.   Plaintiff suffered extreme emotional distress, humiliation, embarrassment,
             and damage as a result of Defendants’ unlawful actions.

                                               4
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4898 Filed 12/02/20 Page 5 of 29




 (Sec. Am. Compl. at 2-6). The actual count alleges as follows:

                   COUNT I; VIOLATION OF THE FOURTH AMENDMENT

         32.     Plaintiff hereby incorporates by reference herein the allegations contained
                 in the above Paragraphs of the Complaint.

         33.     The acts of Defendants as ratified, endorsed, and cultivated by the City of
                 Detroit and its Police Department as described herein violated Plaintiff’s
                 rights against unlawful and unreasonable search and seizure as guaranteed
                 by the Fourth Amendment to the United States Constitution.

         34.     Plaintiff Reid’s search and seizure as described herein was undertaken by
                 Defendants without probable cause and without regard to any legitimate
                 law enforcement interest.

         35.     Defendants’ actions were not taken spontaneously in response to an
                 emergency, but rather in conformity with Defendant City’s deliberate
                 policies, customs, and practices as carried out through the Detroit Police
                 Department.

         36.     The constitutional rights that Defendants violated were clearly established
                 at all times when Defendants violated such rights and a reasonable person
                 in Defendants’ position would have understood that their conduct was in
                 violation of those rights.

         37.     Defendants are not entitled to qualified immunity.

         38.     By virtue of Defendants’ actions, Plaintiff is entitled to compensatory,
                 exemplary, and punitive damages.

 (Id. at 6-7).

         Discovery has closed and the deadline for filing motions was June 15, 2020. (See June 4,

 2020 Docket Entry).

         The City of Detroit declined to defend or indemnify Defendant Arthur Leavells, one of

 the five Defendant police officers in this case. The City does not represent Leavells and he has

 not entered an appearance or defended in this case. Reid filed a “Motion for Default Judgment

 As To Liability Against Defendant” Leavells, wherein Reid asked this Court to enter a default

                                                  5
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4899 Filed 12/02/20 Page 6 of 29




 judgment as to liability only as to Leavells. This Court denied that motion and also denied a

 motion seeking reconsideration of that ruling. Reid later filed a second motion seeking a default

 judgment against Leavells, that was also denied by this Court.

        The matter is now before the Court on a summary judgment motion filed by the

 remaining Defendants.

        With respect to summary judgment motions, this Court’s practice guidelines, included in

 the Scheduling Order provide, consistent with Fed. R. Civ. P. 56 (c) and (e), that:

        a. The moving party’s papers shall include a separate document entitled
        Statement of Material Facts Not in Dispute. The statement shall list in separately
        numbered paragraphs concise statements of each undisputed material fact,
        supported by appropriate citations to the record. . .

        b. In response, the opposing party shall file a separate document entitled
        Counter-Statement of Disputed Facts. The counter-statement shall list in
        separately numbered paragraphs following the order or the movant’s statement,
        whether each of the facts asserted by the moving party is admitted or denied and
        shall also be supported by appropriate citations to the record. The Counter-
        Statement shall also include, in a separate section, a list of each issue of material
        fact as to which it is contended there is a genuine issue for trial.

        c. All material facts as set forth in the Statement of Material Facts Not in Dispute
        shall be deemed admitted unless controverted in the Counter-Statement of
        Disputed Facts.

 (Scheduling Order at 2-3).

        The parties complied with the Court’s practice guidelines for summary judgment motions

 such that Defendants’ motion includes a “Statement of Material Facts Not In Dispute” (“Defs.’

 “Stmt.”) and Plaintiff’s response brief includes a “Counter-Statement of Disputed Facts” (“Pl.’s

 Stmt.”).

        The relevant evidence submitted by the parties is set forth below. Unless stated

 otherwise, these facts are undisputed for purposes of the pending summary judgment motion.

                                                  6
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4900 Filed 12/02/20 Page 7 of 29




        This § 1983 action involves the execution of a search warrant by Detroit Police officers

 on a business called Organic Man Sam’s Compassion Club (“OMS”), which was a marijuana

 dispensary located in the City of Detroit. (Defs.’ & Pl.’s Stmts. at ¶ 1).

        On January 8, 2014, officers from the Detroit Police Department executed a judicially-

 authorized search warrant on OMS between 2:15 and 3:00 p.m. (Id. at 10).

        Defendant Leavells was the affiant for the search warrant. He established probable cause

 through a controlled buy of marijuana. (Defs.’ & Pl.’s Stmts. at 11). At this time, in 2014,

 operating a marijuana dispensary was illegal under federal and state law. B.R.-S.O.H LLC v.

 City of Detroit, 2019 WL 2949501 at * 2 (E.D. Mich. 2019) (noting that prior to the enactment

 of the Medical Marijuana Facilities Licensing Act (“MMFLA”), “all medical marijuana

 dispensaries were illegal under Michigan law.”).

        Sgt. Geelhood and Officers Tourville, Riley, and Bray assisted with the execution of the

 search warrant. (Defs.’ Stmt. & Pl.’s Smt. at ¶ 15). It is undisputed that those four officers

 played no role in establishing probable cause, swearing out the affidavit, or securing the search

 warrant. (Id. at ¶ 16).

        The search warrant (ECF No. 93-4) authorized the seizure of, among other things, all

 suspected controlled substances, money, narcotics paraphernalia, and firearms. (Id.).

        The Return to Search Warrant Form states that the following was seized during the

 search: 1) a total of $7,437.00 in United States currency; 2) 10 marijuana plants; 3) two large

 ziploc bags of marijuana weighing 3,120.7 grams; and 3) one firearm containing five live rounds.

 (ECF No. 93-6).

        The Notice of Seizure And Intent To Forfeit form completed as to $840.00 in United


                                                  7
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4901 Filed 12/02/20 Page 8 of 29




 States currency from Mark Coakley states “Refused” in the section of the form for his signature.

 (ECF No. 99-2).

         The Notice of Seizure And Intent To Forfeit form completed as to the $6,597.00 seized

 from Reid contains similar, but illegible signatures in the lines on the form for both Reid’s

 signature and for Officer Tourville’s signature. (ECF No. 99-2 at PageID.2785). That same

 form indicates it was witnessed by Sgt. Geelhood.

         During discovery, Reid testified that a friend of his named Mark Coakley was there when

 the search occurred. (Reid Dep. at 30). After officers entered the premises, Reid states that a

 female officer handcuffed him and Coakley and took them to the front of the building. (Id. at

 33). Reid testified that after being asked where the product was, Reid told them there was a safe

 upstairs. Reid testified that there was marijuana and money in the safe. (Id. at 39).

         Under-Reporting Money And Drugs Seized

         Reid initially testified that he believed there was between $35,000 and $50,000 in the

 safe and that it was proceeds from the sale of marijuana through the business. Reid testified that

 some of the money in the safe was his but half of it belonged to non-party McMullen. (Reid

 Dep. at 56). Reid testified that the money was “wrapped in daily sheets” and dropped in the safe

 and that he “didn’t go through and count it on a regular basis.” (Id.).

         Reid testified that he believed there was 15 to 18 pounds of marijuana at the premises.

 (Id. at 57).

         Reid later testified as follows regarding the amount of cash and marijuana that was seized

 during the execution of the search warrant:

         Q.     So you know, at the time this happened, that police officers took 15 to 18
                pounds of marijuana from OMS, correct?

                                                  8
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4902 Filed 12/02/20 Page 9 of 29




        A.   Yes. I knew that they cleared out our whole inventory.
        Q.   And you knew that they took between 50 – or 35 to $50,000.
        A.   Yes.
        Q.   All right.
        A.   And I – and I’m more confident that we’re in the $30,000 range because
             the paperwork that I seen that they said I signed, I did not sign it, and I
             remember seeing somewhere in the range of 30,000 on the paper and
             telling them, you know, I’m not signing any paperwork right now.
        Q.   You saw $30,000 in the paperwork?
        A.   In the range of 30. It was a 30. It could have been 6, if could have been 4,
             it could have been 5. I’m not sure. That’s why I say 30 to $50,000 total.
             Because they wrote on that paperwork that they had seized about 30-
             something thousand dollars.
        Q.   They actually wrote that they received $6,000.
        A.   And they forged my signature.
        Q.   So what you said is they wrote –
        A.   On the original paperwork that I seen that day, they were claiming that
             they had 30 – in th range of $30,000 –
                      MR. DETTMER: 30-plus.
        BY MR. SUROWIEC:
        Q.   All right. So at that time, you knew that police took $30,000 from you.
                      MR. DETTMER: Plus.
        A.   30,000-plus, yes.

 (Reid Dep. at 62-63).

        Testimony Regarding Notice Of Forfeiture

        Reid testified that he did not read the notice of forfeiture that the officers wanted him to

 sign and that he refused to sign it, telling them “I’m not signing it. Take it. It’s yours.” (Reid

 Dep. at 67).

        During his deposition, Tourville testified as follows regarding the signatures on the

 forfeiture form relating to the currency seized from Reid:

        THE WITNESS: In review of this document, from top to bottom, I filled out this
        document. The only part that I did not fill out was Sergeant Geelhood’s
        signature.
                It appears, in review of this document, that I may have inadvertently
        signed my name initially in the spot of Justin Reid, and then re-signed my name
        on the bottom line when it became aware to me that my signature was not on the

                                                  9
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4903 Filed 12/02/20 Page 10 of 29




        form.
        BY MR. SUROWIEC:
        Q.    So it’s possible that was done by you?
        A.    Yes.
        Q.    And it would have been an error?
        A.    Yes.
        Q.    Go – looking back at that record, if you would, look at Bates number 19,
              the next page.
        A.    Yes.
        Q.    Do you see that? That’s a Notice of Seizure and Intent to Forfeit form that
              is signed by Marc Coakley – or I am sorry. That’s for Marc Coakley, and
              $840 was taken from him, correct?
        A.    Yes.
        Q.    What does it say next to his signature?
        A.    Refused.
        Q.    How long have you been a police officer?
        A.    Twenty years.
        Q.    Have you turned in Notice of Forfeiture documents in your practice as a
              police officer?
        A.    Yes.
        Q.    Are there times where people are willing to sign them? Are there times
              where people are willing to sign their name?
        A.    Yes.
        Q.    Are there times where people are not willing to sign their name?
        A.    Yes.
        Q.    What do you do when they don’t want to sign their name?
        A.    We write refused.
        Q.    Does it matter one way or another to you if the person writes refused or if
              they sign their name?
        A.    No.
        Q.    Why not?
        A.    Most people do not sign their to the – I think we – I think I personally
              encounter more refusals. A lot of people don’t really understand what the
              document they are signing is. I have never had – a document that has
              been a refusal written, I’ve never had that affect any hearing that I’ve been
              to. It doesn’t affect anything. They just are opting not to sign, and we just
              write refusal there.

 (Tourville Dep. at 96-98).

        Testimony Regarding Alleged Excessive Force By Bray

        The police reports submitted by the parties include a statement signed by Reid on the


                                                10
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4904 Filed 12/02/20 Page 11 of 29




 date of the search. (See ECF No. 93-6 at PageID.2470-71). In that statement, Reid stated that he

 possessed and was growing the marijuana at the premises, that he intended to sell it, and that he

 knew he was breaking the law by engaging in that activity.

        During his deposition in this case, Reid testified as follows regarding the circumstances

 surrounding that statement being taken by Officer Bray:

        A.   Can I explain how this was done?
        Q.   Please do.
        A.   I was brought into the office. I was handcuffed. I was sat down. He sat
             down in my chair, pulled his gun out, put it on the table it, pointed it at me
             and said, this is how it’s going to work. I’m going to ask you questions.
             I’m going to nod or I’m going to shake my head. You’re going to say the
             verbal answer to these questions and then you’re going to initial them
             saying that you’ve done these on your own free will.
        Q.   Okay.
        A.   And I said, sounds like a plan, man. I’m handcuffed with a pistol to me.
        Q.   All right. So he said he’s going to ask you the questions and you’re going
             to give the responses.
        A.   He’s going to ask me the questions, he’s going to shake his head yes or no,
             and I’m going to answer the question how he is shaking his head.
        Q,   All right. So you – now you are – what you’re saying is – if I understand
             you correctly – he not only forced you to sign this confession, but he made
             it up. He made you write the answers based on his --
             MR. DETTMER: He gave you the answers.
        A.   He gave me the answers and wanted me to initial next to the answers to
             show that I did it on my own free will.
        BY MR. SUROWIEC:
        Q.   All right. And then you signed that at the bottom. That’s your signature
             on the bottom?
        A.   Yes.
        Q.   All right. Now, I ask you this because – why would you do that?
        A.   Why would I do what?
 .      Q.   Well, why would you sign a confession that wasn’t yours?
        A.   Like I said, there was a pistol on me and I was handcuffed.
        ....
        Q.   He slapped the pistol down. It was on the table.
        A.   He was intimidating. He was making an intimidating gesture with his gun
             to make sure that I understood that this is how it works.
        Q.   You were in handcuffs, right?
        A.   In handcuffs.

                                                 11
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4905 Filed 12/02/20 Page 12 of 29




        Q.      And he put the gun down on the table.
        A.      Yes.
        Q.      He was not holding the gun in his hand while you were answering the
                questions.
        A.      No.
        Q.      All right. He was not pointing it at your head while you were answering
                questions.
        A.      I’m in handcuffs, he’s not. It’s still an intimidating situation.
        Q.      I understand.
        A.      Okay.
        Q.      But he didn’t hold it to your head, like in a hostage situation, and saying
                answer the questions.
        A.      No.
        Q.      He didn’t pick it up and point it to you the whole time at your face?
        A.      Not the whole time. It was [sic]
        Q.      I’m talking about the Q and A.
        A.      No, no. He wasn’t pointing the gun at me saying, answer these questions,
                at gun point. It was presumed that I am going to listen to how everything
                is going to work and the pistol is an intimidation factor of, this is how it
                works.

 (Reid Dep. at 68-71).

        Status Of Currency, Gun, And Marijuana Logged Into Evidence

        It is undisputed that Reid did not seek the return of the currency, gun, or marijuana that

 the officers seized and logged into evidence.

        Defendants submitted evidence indicating that the marijuana logged into evidence was

 destroyed, the gun is still in the possession of the police department, and the $6,597.00 in

 currency was administratively forfeited on April 12, 2014. (ECF Nos. 93-14 & 93-15).




                                   STANDARD OF DECISION

        Summary judgment is appropriate if the moving party demonstrates that there is no

 genuine issue of material fact regarding the existence of an essential element of the nonmoving

                                                 12
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4906 Filed 12/02/20 Page 13 of 29




 party’s case on which the nonmoving party would bear the burden of proof at trial. Celotex

 Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). A fact is “material” for the purposes of summary

 judgment if proof of that fact would have the effect of establishing or refuting an essential

 element of the cause of action or a defense advanced by the parties. Kendall v. Hoover, Co. 751

 F.2d 171, 174 (6th Cir. 1984). A dispute over a material fact is considered genuine “if the

 evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                             ANALYSIS

 I.     Are Defendants Geelhood, Tourville, Riley, and Bray Entitled To Qualified
        Immunity?

        The four individual Defendants at issue in this motion assert that they are entitled to

 qualified immunity as to Plaintiff’s claim that they violated his Fourth Amendment rights in

 violation of § 1983.

        To state a claim under § 1983, a plaintiff must set forth facts that, when construed

 favorably, establish: 1) the deprivation of a right secured by the Constitution or laws of the

 United States; 2) caused by a person acting under the color of state law. Dominguez v.

 Correctional Medical Services, 555 F.3d 543, 549 (6th Cir. 2009).

        Under the doctrine of qualified immunity, government officials performing discretionary

 functions generally are shielded from liability from civil damages insofar as their conduct does

 not violate clearly established statutory or constitutional rights of which a reasonable person

 would have known. Id.; Phillips v. Roane County, 534 F.3d 531, 538 (6th Cir. 2008).

 Determining whether government officials are entitled to qualified immunity generally requires

 two inquiries: 1) whether, viewing the facts in the light most favorable to the plaintiff, the

                                                  13
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4907 Filed 12/02/20 Page 14 of 29




 plaintiff has shown that a constitutional violation occurred; and 2) whether the right was clearly

 established at the time of the violation. Dominguez, 555 F.3d at 549.

        “[A] qualified immunity defense can be raised at various stages of the litigation including

 at the pleading stage in a motion to dismiss, after discovery in a motion for summary judgment,

 or as an affirmative defense at trial.” English v. Duke, 23 F.3d 1086, 1089 (6th Cir. 1994). Here,

 Defendants have raised the issue in the instant Motion for Summary Judgment, filed after the

 close of discovery.

        “Once the qualified immunity defense is raised, the burden is on the plaintiff to

 demonstrate that the officials are not entitled to qualified immunity.” Silberstein v. City of

 Dayton, 440 F.3d 306, 311 (6th Cir. 2006).

        There are four individual Defendants at issue in this motion (Geelhood, Tourville, Riley,

 and Bray). “Each defendant’s liability must be assessed individually based on his [or her] own

 actions.” Binay v. Bettendorf, 601 F.3d 640, 650 (6th Cir. 2010).

        It is well established that “damage claims against government officials arising from

 alleged violations of constitutional rights must allege, with particularity, facts that demonstrate

 what each defendant did that violated the asserted constitutional right.” Lanman, 529 F.3d at

 684; Terrance, 286 F.3d at 842. (The Sixth Circuit “has consistently held that damage claims

 against governmental officials alleged to arise from violation of constitutional rights cannot be

 founded upon conclusory, vague or general allegations, but must instead, allege facts that show

 the existence of the asserted constitutional rights violation recited in the complaint and what

 each defendant did to violate the asserted right.”) (emphasis in original).

        The first step in the qualified immunity analysis is to consider whether, viewing the facts


                                                  14
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4908 Filed 12/02/20 Page 15 of 29




 in the light most favorable to Plaintiff, could Plaintiff establish a Constitutional violation with

 respect to any of these officers. Then, the Court considers if that right was clearly established.

         To do this, the Court must first identify the claims that Reid has asserted against these

 individual Defendants. Reid’s Second Amended Complaint includes just one count – “Violation

 of the Fourth Amendment.” But the body of Reid’s Second Amended Complaint includes a

 variety of factual allegations.

         Given the nature of Plaintiff’s Second Amended Complaint, Defense Counsel’s summary

 judgment motion addresses what they believe are the claims Plaintiff is asserting against them.

 In response, Plaintiff appears to abandon some of those claims but adds another one, based on an

 alleged failure to knock and announce.

         A.      Procuring The Search Warrant And General Execution Of Search Warrant

         It is undisputed that on January 8, 2014, the Defendant Officers executed a facially-valid,

 judicially-authorized, search warrant on the premises. (Defs.’ & Pl.’s Stmts. at ¶ 10; 10/8/20

 Hrg. Tr.). It is also undisputed that Defendant Leavells was the affiant for the search warrant

 obtained for the premises and that he established probable cause through a controlled buy set

 forth in his affidavit. (Defs.’ & Pl.’s Stmts. at ¶ 11).

         In the Second Amended Complaint, Plaintiff alleges that Leavells violated his Fourth

 Amendment rights by falsely swearing to the facts set forth in his affidavit. Reid does not allege

 that any of the other officers assisting Leavells in obtaining the search warrant or that any of the

 other officers knew that Leavells had falsely sworn to the facts set forth in his affidavit.

         Defendants take the position that, to the extent that Plaintiff is attempting to pursue a

 claim against these four officers for obtaining the search warrant, that claim fails. Defendants


                                                   15
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4909 Filed 12/02/20 Page 16 of 29




 assert that there are no allegations, or any evidence, that Geelhood, Tourville, Riley or Bray

 “participated in or assisted Leavells in procuring the search warrant or in establishing probable

 cause.” (Defs.’ Br. at 13-14). Defendants have also testified that they did not participate in

 drafting the search warrant or affidavit.

        Defendants further contend that, to the extent that Plaintiff is seeking to pursue a claim

 that these officers violated his constitutional rights by simply assisting with the execution of the

 search warrant, such a claim would fail because those officers are entitled to rely on an

 judicially-authorized, facially-valid search warrant. Hale v. Kart, 396 F.3d 721, 725 (6th Cir.

 2005) (“In § 1983 actions, an officer ordinarily received qualified immunity if he or she relies on

 a judicially secured warrant,” so long as the warrant was not “so lacking in the indicia of

 probable cause” that reliance on the warrant would be unreasonable.).

        In response, Plaintiff directs the Court to Sixth Circuit’s decision in McCallum v.

 Geelhood, arguing:

                 Defendants Geelhood, Tourville, Riley, and Bray argue they are entitled to
        qualified immunity because they merely assisted “with the execution of a facially
        valid . . . search warrant. In another case involving Defendant Geelhood the Sixth
        Circuit has held codefendant officers are not entitled to qualified immunity where
        there is a question of fact as to whether such codefendants acted with the requisite
        knowledge and intent to share liability for the execution of an invalid search
        warrant.
                 In McCallum v. Geelhood, 742 Fed. Appx. 985 (6th Cir. 2018), the court
        denied qualified immunity to both Defendants Geelhood and Matelic based on
        evidence that Matelic falsified a narcotics-related affidavit (at the direction of
        Geelhood). The district court denied both Geelhood’s and Matelic’s qualified
        immunity defense finding that, although Matelic was the affiant, there was a
        question of fact as to whether Geelhood “acted with the requisite knowledge and
        intent to share liability for the execution of the invalid search warrant.”
        McCallum, 742 Fed. Appx. at 989) (affirming district court’s denial of qualified
        immunity as to both Geelhood and Matelic. The same holds true here.

 (Pl.’s Br. at 3-4). Plaintiff’s brief then directs the Court to testimony given by Leavells in a

                                                  16
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4910 Filed 12/02/20 Page 17 of 29




 criminal case, wherein he testified that other officers were “dirty cops,” but none of that

 testimony pertains to this case or the search warrant obtained in this case.

        The facts in McCallum can readily be distinguished from those in this case. In

 McCallum, a search warrant was obtained and executed at the plaintiff’s property. The plaintiff

 filed a § 1983 action alleging, among other things, that Officer Matelic submitted an affidavit in

 support of the search warrant that contained false and misleading statements, and that Matelic

 made those statements deliberately or with reckless disregard for the truth. Notably, Matelic

 admitted “that she never actually received information from the informant described in her

 affidavit and never even knew the informant’s identity.” Id. at 987. Matelic stated that Officer

 “Geelhood provided her with all of the information related to the confidential informant.” Id.

 The district court denied qualified immunity to both Matelic and Geelhood, and found that the

 following disputed issue would proceed to trial: “Whether Geelhood, in his review of Matelic’s

 submission of the search warrant affidavit, acted with the requisite knowledge and intent to share

 liability for the execution of the invalid search warrant.” Id. at 989. The Sixth Circuit affirmed

 the district court’s denial of qualified immunity.

        Unlike the situation presented in McCallum, the only allegation, and the only evidence

 presented to the Court, is that Leavells alone obtained the search warrant at issue in this case and

 that he drafted and signed the supporting search warrant affidavit. Plaintiff has not presented

 any evidence that could create a genuine issue of fact as to whether any of these four officers

 (Geelhood, Tourville, Bray, or Riley) had any involvement in procuring the search warrant.

        As such, construing the evidence in a light most favorable to Reid, he has not established

 a constitutional violation by any of these four officers with respect to procuring the search


                                                  17
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4911 Filed 12/02/20 Page 18 of 29




 warrant or generally assisting with the execution of the facially-valid, judicially-authorized

 search warrant.

         B.        Wrongful Arrest Of Reid

         Next, Defendants assert that if Reid is alleging that he was falsely arrested, that claim

 would fail under Fed. R. Civ. P. 56(c). (Defs.’ Br. at 14). In support of this argument,

 Defendants assert:

         “A [federal] false arrest claim . . . requires a plaintiff to prove that the arresting
         officer lacked probable cause to arrest the plaintiff.” Sykes v. Anderson, 625 F.3d
         294, 305 (6th Cir. 2010) (quoting Voyticky v. Vill. of Timberlake, Ohio,
         412 F.3d 669, 677 (6th Cir. 2005)). The Sixth Circuit holds that probable cause
         exists when a police officer “discovers reasonably reliable information that the
         suspect has committed a crime.” Courtright v. City of Battle Creek, 839 F.3d 513,
         521 (6th Cir. 2016) (citing Beck v. Ohio, 379 U.S. 89, 91 (1964)).
                 Reid admitted that he was running an illegal marijuana
         grow/distribution facility in the City of Detroit in violation of state and federal
         law. (Ex. 2, ¶ 9) He knew what he was doing violated federal law. (Ex. 1, pp.
         87-88) He claims he had between 15 to 18 pounds of marijuana at the
         location, a firearm, and between $35,000 to $50,000 in proceeds from the
         business. (Ex. 1, p. 52, lines 1-16, p. 57, lines 13-15, p. 64 lines 3-5, p. 67,
         lines 23-24). Because the officers had actual knowledge that Reid had
         committed multiple felonies in their presence, probable cause existed to arrest
         him. To the extent there is a false arrest claim, Defendants are protected by
         qualified immunity. Harlow, 457 U.S. 818.

 (Id. at 14-15).

         In response, Plaintiff does not dispute that the officers found probable cause to arrest him

 during the execution of the search warrant. Rather, Plaintiff challenges the validity of the

 underlying search warrant based on Leavells’ alleged conduct. (Pl.’s Br. at 8) (“In this case, it is

 established (by default against Leavells) that the affidavit was falsified and that there was no

 probable cause for the search.”).

         Again, it is undisputed that there was a judicially-authorized search warrant. These


                                                  18
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4912 Filed 12/02/20 Page 19 of 29




 officers played no role in obtaining it. Rather, they merely executed it. As such, they did not

 violate Plaintiff’s constitutional rights when, during the execution of that judicially-authorized

 and facially-valid search warrant, they found probable cause to arrest Reid and did so.

        C.      Under-Reporting Amount Of Cash Seized From Plaintiff And Forging Reid’s
                Signature On Forfeiture Form.

        Plaintiff’s brief asserts that there is a “fact question as to whether Defendants Tourville

 and Geelhood underreported the amount of cash seized from Plaintiff’s business and then forged

 Plaintiff’s signature on the ‘Acknowledgements’ section of the Notice of Seizure and Intent to

 Forfeit Form.” (Pl.’s Br. at 5). In the Second Amended Complaint, Reid alleges that

 approximately $35,000 to $50,000 in cash was seized from his business during the search but

 that “Defendant Riley reported seizing only $6,597.00.” (Sec. Am. Compl. at ¶ 14).

                1.      Alleged Forgery

        In his Second Amended Complaint, Reid alleges “[u]pon information and belief,

 Defendant Tourville forged Plaintiff Reid’s signature on a form entitled, ‘Notice of Seizure and

 Intent to Forfeit’ which was witnessed by Defendant Sgt. Geelhood.” (Sec. Am. Compl. at ¶ 15).

        Defendants’ motion asserts that Reid has failed to establish an actionable constitutional

 claim as to this alleged conduct. (Defs.’ at 15-16). Defendants contend this alleged conduct

 does not create an actionable claim under § 1983. (Defs.’ Br. at 17-18). They assert that is

 “especially true when Tourville admitted that he mistakenly signed on the wrong line and where

 Reid knowing waived his right to the property seized by failing to request a hearing.” (Id. at 15).

        At the October 8, 2020 hearing, Plaintiff’s counsel clarified for the Court that Reid is not

 asserting a claim based upon the alleged forgery on the form. (See 10/8/20 Hrg. Tr.).

                2.      Under-Reporting Cash

                                                  19
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4913 Filed 12/02/20 Page 20 of 29




        In his Second Amended Complaint, Reid alleges as follows in paragraph fourteen::

        14.     Defendants seized without lawful authority approximately $35,000-
                $50,000 cash from Plaintiff’s business. In their evidence logs and police
                reports, however, Defendant Riley reported seizing only $6,597.00.

 (Sec. Am. Compl. at ¶ 14).

        To the extent that Plaintiff claims the officers seized cash from the premises when the

 seizure of cash was not authorized (“seized without lawful authority”), that claim fails because

 the facially-valid, judicially-authorized search warrant expressly authorized the seizure of cash.

 (See Search Warrant, ECF No. 93-4 at PageID.2456).

        To the extent that Reid is attempting to assert a claim based on a later failure to return

 seized currency to him, he has no actionable claim in this case. A claim that challenges the

 initial seizure of property is brought under the Fourth Amendment. But once the “act of taking

 the property is complete, the seizure has ended and the Fourth Amendment no longer applies.”

 Fox v. Oosterum, 176 F.3d 342, 351 (6th Cir. 1999). A claim for an illegal refusal to return

 seized property would be a procedural due process claim brought under the Fourteenth

 Amendment. Reid asserted such a claim in his First Amended Complaint (see Count II of First

 Amended Complaint “Violation of the Fourteenth Amendment”, ECF No. 19 at PageID.226).

 Notably, however, Reid dropped that count when he filed his Second Amended Complaint, as his

 counsel conceded at the hearing.

        That leaves Reid’s claim that Defendant “Riley reported seizing only $6,697.00” in

 currency although unidentified officers actually seized between thirty-five and fifty thousand

 dollars. Taken as actually alleged, Reid claims that Riley incorrectly recorded the amount of the

 currency that was seized during the execution of the search warrant. Reid does not allege that


                                                 20
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4914 Filed 12/02/20 Page 21 of 29




 Riley knew that more than the amount he recorded was actually seized or that the error was

 intentional. It is far from clear that this conduct, as actually alleged, amounts to a constitutional

 violation or, if it does, that such a right was “clearly established” at the time of the search.2

         What Plaintiff’s counsel may have meant to allege is that the officers seized and recorded

 one amount of currency and then also stole another quantity of currency that they did not include

 in their reports or log into evidence. For reasons unknown, despite having drafted and filed

 three different complaints in this case, Reid’s counsel never alleged that any of the officers stole

 money or drugs from him during the search.3

                         D.      Bray’s Alleged Conduct In Securing Confession From Reid

         In his Second Amended Complaint, Reid alleges that “Defendant Bray forced, coerced,

 and/or threatened Plaintiff Reid at gun point to sign a false confession.” (Sec. Am. Compl. at ¶

 19). Reid acknowledges that he was never charged with any crimes relating to the search. (Id. at

 ¶22).

         In his response brief, Reid asserts that “Officer Bray pointed his weapon at Plaintiff

 while he was handcuffed and while interrogating” Reid. (ECF No. 97 at PageID.2724). Reid

 directs the Court to his following deposition testimony:


         2
          At the hearing, Plaintiff’s counsel identified McCallum v. Geelhood, supra, and Ingram
 v. City of Columbus, 185 F.3d 579 (6th Cir. 2018) as the legal authority to establish that this
 specific conduct by Riley violated his Fourth Amendment rights. Neither of those cases,
 however, support that this alleged conduct amounts to a constitutional violation.
         3
          During the summary judgment hearing, this Court addressed with counsel that the
 Second Amended Complaint does not allege that the officers stole money, drugs, or anything
 else during the execution of the search warrant. Plaintiff’s counsel responded that paragraph
 fourteen of the Second Amended Complaint infers that the officers must have stolen cash from
 Plaintiff during the search. (10/8/20 Hrg. Tr.).


                                                   21
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4915 Filed 12/02/20 Page 22 of 29




        A.   Can I explain how this was done?
        Q.   Please do.
        A.   I was brought into the office. I was handcuffed. I was sat down. He sat
             down in my chair, pulled his gun out, put it on the table it, pointed it at me
             and said, this is how it’s going to work. I’m going to ask you questions.
             I’m going to nod or I’m going to shake my head. You’re going to say the
             verbal answer to these questions and then you’re going to initial them
             saying that you’ve done these on your own free will.
        Q.   Okay.
        A.   And I said, sounds like a plan, man. I’m handcuffed with a pistol to me.
        Q.   All right. So he said he’s going to ask you the questions and you’re going
             to give the responses.
        A.   He’s going to ask me the questions, he’s going to shake his head yes or no,
             and I’m going to answer the question how he is shaking his head.
        Q,   All right. So you – now you are – what you’re saying is – if I understand
             you correctly – he not only forced you to sign this confession, but he made
             it up. He made you write the answers based on his --
             MR. DETTMER: He gave you the answers.
        A.   He gave me the answers and wanted me to initial next to the answers to
             show that I did it on my own free will.
        BY MR. SUROWIEC:
        Q.   All right. And then you signed that at the bottom. That’s your signature
             on the bottom?
        A.   Yes.
        Q.   All right. Now, I ask you this because – why would you do that?
        A.   Why would I do what?
 .      Q.   Well, why would you sign a confession that wasn’t yours?
        A.   Like I said, there was a pistol on me and I was handcuffed.

 (Reid Dep. at 68-70). Reid contends that this alleged conduct by Bray violated his Fourth

 Amendment rights.

        In challenging this claim, Defendant Bray contends that he is entitled to qualified

 immunity because he has not violated any clearly established constitutional right.

        First, Bray asserts that during Reid’s deposition “Reid admitted that Bray did not point

 the gun at him or hold a gun against his head as he signed the confession.” (Defs.’ Br. at 17)

 (emphasis in original). In making that argument, Defendant misconstrues Reid’s testimony.

        Second, Defendant Bray asserts that even if Bray’s allegations were accepted as true, the

                                                 22
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4916 Filed 12/02/20 Page 23 of 29




 “law in the Sixth Circuit permits officers to detain individuals in handcuffs and display firearms

 where the officers have a justifiable fear of personal safety.” (Id.). But Reid’s testimony went

 beyond his just being in handcuffs and the display of a weapon. Reid testified that, while he was

 seated and in handcuffs, Bray took his weapon out, pointed it at him and said “this is how its

 going to work. I’m going to ask you questions. I’m going to nod or I’m going to shake my head.

 You’re going to say the verbal answer to those questions and then you’re going to initial them

 saying that you’ve done these on your own free will.” (Reid Dep. at 68-69).

        The Court concludes that, viewing the evidence in the light most favorable to him,

 Plaintiff could establish a Fourth Amendment violation4 by Bray. Pointing a gun at an individual

 under such circumstances can constitute excessive force under the Fourth Amendment. See

 Binay v. Bettendorf, 601 F.3d 640, 650 (6th Cir. 2010) (recognizing that pointing a gun at an

 individual can constitute excessive force under the Fourth Amendment); Vanderhoef v. Dixon,

 938 F.3d 271, 276 (6th Cir. 2019) (Noting that an “officer’s use of excessive force violates the

 Fourth Amendment” and concluding the defendant officer in that case “was unreasonable in

 pointing his gun at plaintiff’s head and holding him at gunpoint for approximately two

 minutes.”); Wright v. City of Euclid, 962 F.3d 852, 870 (6th Cir. 2012) (Brandishing a firearm

 without a justifiable fear of fleeing or dangerousness was unreasonable and could constitute

 excessive force in violation of Fourth Amendment rights.). Accordingly, the Court concludes

 that Defendant Bray is not entitled to qualified immunity as to this claim.


        4
         The “Fifth Amendment guarantees that no person shall be compelled to give evidence
 against himself, and so is violated whenever a truly coerced confession is introduced at trial . . .”
 Kansas v. Ventris, 556 U.S. 586, 590, 129 S.Ct. 1841, 173 L.Ed.2d 801 (2009). But Reid has not
 asserted a claim in this action for a violation of his Fifth Amendment rights and, moreover, Reid
 was never charged with any crimes following the execution of the search warrant.

                                                  23
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4917 Filed 12/02/20 Page 24 of 29




        E.      Marijuana And Handgun

        Reid’s Second Amended Complaint includes allegations concerning the seizure of

 marijuana and a handgun during the execution of the search warrant:

        16.     Defendants also seized, without lawful authority, several pounds of
                lawfully possessed marijuana though Defendants underreported the
                amount they seized.
        17.     Defendants also took, without lawful authority, a lawfully possessed
                handgun belonging to Plaintiff Reid.

 (Sec. Am. Compl. at ¶¶ 16-17).

        To the extent that Reid claims that any of the officers seized marijuana or the handgun

 from the premises during the search without lawful authority, that claim would fail because the

 judicially-authorized, facially-valid search warrant expressly authorized the seizure of firearms

 and all suspected controlled substances. (See Search Warrant, ECF No. 93-4 at PageID.2456).

        To the extent that Reid is attempting to assert a claim based on a later failure to return

 seized marijuana or the firearm to him, he has no actionable claim in this case. A claim that

 challenges the initial seizure of property is brought under the Fourth Amendment. But once the

 “act of taking the property is complete, the seizure has ended and the Fourth Amendment no

 longer applies.” Fox v. Oosterum, 176 F.3d 342, 351 (6th Cir. 1999). A claim for an illegal

 refusal to return seized property would be a procedural due process claim brought under the

 Fourteenth Amendment. Reid asserted such a claim in his First Amended Complaint (see Count

 II of First Amended Complaint “Violation of the Fourteenth Amendment”, ECF No. 19 at

 PageID.226). Notably, however, Reid dropped that count when he filed his Second Amended

 Complaint.

        That leaves Reid’s claim that one or more unidentified officers “underreported” the


                                                 24
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4918 Filed 12/02/20 Page 25 of 29




 amount of marijuana they seized during the search in police reports or other records. Taken as

 actually alleged, Reid claims that one or more officers incorrectly recorded the amount of the

 marijuana that was seized. It is far from clear that conduct amounts to a constitutional violation

 or, if it does, that such a right was “clearly established” at the time of the search.

         F.      Failure To Knock And Announce

         In response to Defendants’ motion, Plaintiff now seeks to assert a new claim – that the

 officers violated his Fourth Amendment rights by failing to knock and announce their presence

 at the time of the execution of the search warrant. (Pl.’s Br. at 7). Plaintiff does not direct the

 Court to anywhere in his Second Amended Complaint where these allegations were made.

         In their Reply Brief, Defendants state that no such claim was ever alleged in this case.

 “In his response brief, Reid claims for the first time ‘that Defendants failed to knock and

 announce their presence at the time of the raid.’” (Defs.’ Reply Br. at 2). Defendants note that

 “[t]here are no allegations in the original complaint [DE 1] or the first amended complaint [DE

 19] or the second amended complaint [DE 63] that the officers failed to knock and announce

 their presence” such that Defendants would have notice of this allegation. (Id.).

         It is well established that a plaintiff cannot assert a new claim for the first time in a

 summary judgment response, filed after the close of discovery. Naples v. Lowellville Police

 Dep’t, 125 F. App’x 636, 644 (6th Cir. 2005). (Affirming dismissal of claim where it “was never

 properly raised by plaintiff because he did not seek to amend the complaint and,” instead, raised

 the “new claim for the first time in response to defendants’ motions for summary judgment.”).5


         5
          During a hearing on October 1, 2020, counsel for Plaintiff identified paragraph twelve of
 the Second Amended Complaint as one of the well-pleaded factual allegations specific to each of
 the four Defendant officers at issue in this motion. Plaintiff’s response to Defendants’ summary

                                                   25
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4919 Filed 12/02/20 Page 26 of 29




        Accordingly, with the exception of the Fourth Amendment excessive-force claim asserted

 against Defendant Bray, the Court concludes that Defendants Geelhood, Tourville, Riley, and

 Bray are entitled to qualified immunity as to the claims asserted against them.

 II.    Monell Liability

        Count II of Reid’s Second Amended Complaint is titled “Monell Claim Against City Of

 Detroit For Inadequate Training And/Or Supervision Of Its Agents And Employees Regarding

 The Constitutional Rights Of Citizens.” This count seeks to hold the City liable for any

 constitutional violations committed by the individual officers named in this case.

        Defendants’ motion contends that the City is entitled to summary judgment as to the

 Monell claim for numerous reasons.

        The City’s first argument is that the “law is well settled that ‘a municipality . . . cannot be

 liable under § 1983 absent an underlying constitutional violation by its officers.’ Blackmore v.

 Kalamazoo County, 390 F.3d 890, 900 (6th Cir. 2004) (citing City of Los Angeles v. Heller, 475

 U.S. 796, 799, 106 S. Ct. 1571, 89 L. Ed. 2d 806 (1986)).” (Defs.’ Br. at 21). In other words,

 the City argues that if no claims of a constitutional violation committed by an individual officer

 proceed to trial, then the City cannot be held liable and this count should be dismissed.

        As explained above, however, the Court concludes that Defendant Bray is not entitled to

 qualified immunity with respect to the Fourth Amendment excessive force claim asserted against




 judgment motion, however, does not assert that Plaintiff has an actionable claim against any of
 the Defendants for the wearing of a mask during the search. As such, Plaintiff has provided no
 authority that would suggest that the wearing of a face mask during some portion of a search
 constitutes a Fourth Amendment violation especially where, as here, Plaintiff does not claim to
 be unable to determine the identity of any of the officers who took the various alleged actions.


                                                  26
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4920 Filed 12/02/20 Page 27 of 29




 him. Thus, there is a remaining claim against a City officer that will proceed to trial.

         “A municipality may not be held liable under § 1983 on a respondeat superior theory –

 in other words, ‘solely because it employs a tortfeasor.’” D’Ambrosio v. Marino, 747 F.3d 378,

 388-89 (6th Cir. 2014) (quoting Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978)).

 Instead, a plaintiff must show that through its deliberate conduct, the municipality was the

 “moving force” behind the injury alleged. Griffith v. Franklin Cnty, Kentucky, 975 F.3d 554, 581

 (6th Cir. 2020). “A plaintiff does this by showing that the municipality had a ‘policy or custom’

 that caused the violation of [his or] her rights.” Id. “Montell liability requires the plaintiff to

 ‘identify the policy, connect the policy to the city itself and show that the particular injury was

 incurred because of the execution of that policy.” Hood v. City of Columbus, Ohio, 827 F.

 App’x 464, 472 (6th Cir. 2020) (emphasis added).

         Here, Reid must show that the City was the moving force behind the injury to have been

 caused by Bray’s conduct in allegedly using excessive force.

         “There are four methods of proving a municipality’s illegal policy or custom. The

 plaintiff may prove ‘(1) the existence of an illegal official policy or legislative enactment; (2)

 that an official with final decision making authority ratified illegal actions; (3) the existence of a

 policy of inadequate training or supervision; or (4) the existence of a custom of tolerance or

 acquiescence of federal rights violations.’” Griffith, supra (quoting Burgess v. Fischer, 735 F.3d

 462, 478 (6th Cir. 2013)).

         In response to Defendants’ summary judgment motion, Reid indicated that he had

 attempted to plead Monell liability under different theories. But now, at the summary judgment

 phase of this case, Reid states that he “intends to proceed on his Monell claim based on the


                                                   27
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4921 Filed 12/02/20 Page 28 of 29




 City’s “custom of tolerance or acquiescence of federal rights violations.” (Pl.’s Br. at 9). As

 such, the Court will consider whether Plaintiff can proceed with a Monell claim against the City

 based upon that theory.

          As Plaintiff notes, that “inaction theory” of Monell liability requires: 1) the existence of a

 clear and persistent pattern of illegal conduct; 2) notice or constructive notice on the part of the

 defendant; 3) the defendant’s tacit approval of the unconstitutional conduct, such that their

 deliberate indifference in their failure to act can be said to amount to an official policy of

 inaction; and 4) that the defendant’s custom was the “moving force” or direct causal link in the

 constitutional deprivation. (Pl.’s Br. at 9); Thomas v. City of Chattanooga, 398 F.3d 426, 429

 (6th Cir. 2005).

          But Plaintiff’s brief does not attempt to establish that the alleged excessive force

 committed by Defendant Bray can be attributed to the City via an inaction theory of Monell

 liability. Rather, Plaintiff’s brief is devoted to attempting to show that he can proceed with a

 Monell claim against the City because the City knew or should have known about corruption and

 theft relating to the execution of search warrants. Plaintiff makes no reference to the City having

 actual or constructive notice as to excessive force being used by its officers. (See Pl.’s Br. at

 9–25).

          Accordingly, the Court concludes that the City is entitled to summary judgment as to

 Reid’s Monell liability count.

                                     CONCLUSION & ORDER

          The Court ORDERS that Defendants’ Motion for Summary Judgment is GRANTED IN

 PART AND DENIED IN PART. The motion is GRANTED to the extent that the Court rules


                                                    28
Case 2:18-cv-13681-SFC-APP ECF No. 128, PageID.4922 Filed 12/02/20 Page 29 of 29




 that Defendants Geelhood, Tourville, Riley, and Bray are entitled to qualified immunity with

 respect to all claims asserted against them, with the exception of the Fourth Amendment

 excessive force claim asserted against Defendant Bray. The Motion is also GRANTED to the

 extent that the Court rules that the City is entitled to summary judgment as to the Monell liability

 count against it. The Motion is DENIED in all other respects.

        IT IS SO ORDERED.
                                               s/Sean F. Cox
                                               Sean F. Cox
                                               United States District Judge

 Dated: December 2, 2020




                                                 29
